DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/14/2022 is acknowledged.  Claims 1-3, 5, 8, and 15 have been amended.  Claims 15-20 remain withdrawn from consideration.  Claims 6-7, and 9 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2021/0036121 A1).
Regarding claim 1, Lim teaches a structure (1000i in Fig. 8 of Lim) comprising: 
a semiconductor body (fin 105) including a top surface (top surface of fin 105), a first cavity (cavity for S/D region 150 to the left of isolation structure 200i), a second cavity (cavity for the S/D region 150 to the right of isolation structure 200i), and a third cavity (cavity of isolation structure 200i) laterally positioned between the first cavity and the second cavity (as defined above); 
a first gate structure (the left gate structure 160) and a second gate structure (the right gate structure 160) extending over the first semiconductor body; 
a semiconductor layer (epitaxial layer that is deposited in the S/D regions 150) including a first section (S/D 150 to the left of isolation structure 200i) in the first cavity and a second section (S/D 150 to the right of isolation structure 200i) in the second cavity, the first section of the semiconductor layer laterally positioned between the third cavity and the first gate structure (as defined above), and the second section of the semiconductor layer laterally positioned between the third cavity and the second gate structure (as defined above); and 
a first isolation structure (isolation structure 200i and the spacers 164i) laterally positioned between the first section and the second section of the semiconductor layer, the first isolation structure including a first dielectric layer (dielectric in the isolation structure 200i) and a first sidewall spacer (spacers 164i), the first sidewall spacer having a first section (left spacer 164i) and a second section (right spacer 164i), and the first dielectric layer including a first portion (portion of dielectric layer 200i below the level of the top surface of fin 105) in the third cavity and a second portion (portion of dielectric layer 200i above the level of the top surface of fin 105) between the first section and the second section of the first sidewall spacer (as shown in Fig. 8), 
wherein the semiconductor body includes a first portion (as described in [0081] of Lim, the isolation structure 200i does not contact the side surfaces of the adjacent S/D regions 150, so there is a portion of fin 105 between the left S/D region 150 and the isolation structure 200i) laterally between the first cavity and the first portion of the first dielectric layer, the semiconductor body includes a second portion (a portion of fin 105 between the left S/D region 150 and the isolation structure 200i) laterally between the second cavity and the second portion of the first dielectric layer, and the third cavity extends to a depth (depth of isolation structure 200i as measured from the top surface of fin 105) relative to the top surface of the semiconductor body that is greater than the depth of the first cavity and the second cavity (as shown in Fig. 8, the depth of 200i is greater than the depth of the bottom of cavities for S/D regions 150).  
Regarding claim 2, Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the first semiconductor body is a semiconductor fin (as shown in Fig. 8 of Lim).  
Regarding claim 5, Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the first section (left spacer 164i in Fig. 8 of Lim) and the second section (right spacer 164i) of the first sidewall spacer are positioned over the top surface of the first semiconductor body (as shown in Fig. 8 of Lim), and the third cavity is centered between the first section of the first sidewall spacer and the second section of the first sidewall spacer (as shown in Fig. 8 of Lim).  
Regarding claim 12, Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the second portion of the first dielectric layer extends in a lateral direction from the first section of the first sidewall spacer to the second section of the first sidewall spacer (as shown in Fig. 8 of Lim, the upper portion of the isolation structure 200i of Lim is wider.  In other words, the upper portion extends in the horizontal direction from the lower portion).  
Regarding claim 13, Lim teaches all the limitations of the structure of claim 12 and also teaches wherein the second portion of the first dielectric layer is positioned directly over the first portion of the first dielectric layer (as shown in Fig. 8 of Lim).  
Regarding claim 14, Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the second portion of the first dielectric layer is positioned directly over the first portion of the first dielectric layer (as shown in Fig. 8 of Lim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 9653583 B1) (hereinafter referred to as Zhao) in view of Lim.
Regarding claim 1, Zhao teaches a structure (IC device 100 in Fig. 2R of Zhao)  comprising: 
a semiconductor body (fin 106 in Fig. 2R) including a top surface (top surface of fin 106), and a third cavity (trench 124 of left isolation structure 140); 
a first gate structure (replacement gate 129) and a second gate structure (as described in column 5 lines 50-60, even though only 1 device is illustrated, there are many devices. These devices are different replacement gate structures 129 arranged in rows and columns as shown in Figs. 1A-1E. For clarity purpose, the replacement gate 129 to the left of the left isolation structure 140 in Fig. 2R is identified as the second gate structure) extending over the first semiconductor body; 
a semiconductor layer (epi semiconductor material 116 in Fig. 2R which comprises of individual epitaxial S/D regions 101) including a first section (section of 116 between 140 and first gate 132) and a second section (section of 116 between 140 and second gate 132), the first section of the semiconductor layer laterally positioned between the third cavity and the first gate structure (as defined above), and the second section of the semiconductor layer laterally positioned between the third cavity and the second gate structure (as defined above); and 
a first isolation structure laterally (isolation structure 140) positioned between the first section and the second section of the semiconductor layer, the first isolation structure including a first dielectric layer (insulating material 123) and a first sidewall spacer (spacer 114), the first sidewall spacer having a first section (left spacer 114 of the left isolation 140) and a second section (right spacer 114 of the left isolation 140), and the first dielectric layer including a first portion (lower portion of insulating material 123 inside the cavity and below the top surface of the fin 106) in the third cavity and a second portion (upper portion of insulating material 123 inside the third cavity and in contact with spacers 114) between the first section and the second section of the first sidewall spacer.
But Zhao does not teach that the semiconductor body including a first cavity, a second cavity, and the third cavity is laterally positioned between the first cavity and the second cavity; the first section is in the first cavity and the second section is in the second cavity; wherein the semiconductor body includes a first portion laterally between the first cavity and the first portion of the first dielectric layer, the semiconductor body includes a second portion laterally between the second cavity and the second portion of the first dielectric layer, and the third cavity extends to a depth relative to the top surface of the semiconductor body that is greater than the depth of the first cavity and the second cavity.  
Lim teaches a structure (1000i in Fig. 8 of Lim) comprising: a semiconductor body (fin 105) including a first cavity (cavity for S/D region 150 to the left of isolation structure 200i), a second cavity (cavity for the S/D region 150 to the right of isolation structure 200i), and a third cavity (cavity of isolation structure 200i) laterally positioned between the first cavity and the second cavity (as defined above); a semiconductor layer (epitaxial layer that is deposited in the S/D regions 150) including a first section (S/D 150 to the left of isolation structure 200i) in the first cavity and a second section (S/D 150 to the right of isolation structure 200i) in the second cavity, the first section of the semiconductor layer laterally positioned between the third cavity and the first gate structure (as defined above), and the second section of the semiconductor layer laterally positioned between the third cavity and the second gate structure (as defined above); and a first isolation structure (isolation structure 200i and the spacers 164i) laterally positioned between the first section and the second section of the semiconductor layer, the first isolation structure including a first dielectric layer (dielectric in the isolation structure 200i) and a first sidewall spacer (spacers 164i), the first sidewall spacer having a first section (left spacer 164i) and a second section (right spacer 164i), and the first dielectric layer including a first portion (portion of dielectric layer 200i below the level of the top surface of fin 105) in the third cavity and a second portion (portion of dielectric layer 200i above the level of the top surface of fin 105) between the first section and the second section of the first sidewall spacer (as shown in Fig. 8), wherein the semiconductor body includes a first portion (as described in [0081] of Lim, the isolation structure 200i does not contact the side surfaces of the adjacent S/D regions 150, so there is a portion of fin 105 between the left S/D region 150 and the isolation structure 200i) laterally between the first cavity and the first portion of the first dielectric layer, the semiconductor body includes a second portion (a portion of fin 105 between the left S/D region 150 and the isolation structure 200i) laterally between the second cavity and the second portion of the first dielectric layer, and the third cavity extends to a depth (depth of isolation structure 200i as measured from the top surface of fin 105) relative to the top surface of the semiconductor body that is greater than the depth of the first cavity and the second cavity (as shown in Fig. 8, the depth of 200i is greater than the depth of the bottom of cavities for S/D regions 150).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second cavities for the S/D regions of the gate structure of Zhao, as according by Lim, in order to impart strain into the channel region of the device, which improve the carrier mobility in the channel. 
As incorporated, the spacers 164 of Lim are analogous to the spacers 114 of Zhao.  The cavities for the S/D region would be formed into the fin 106 of Zhao, and the S/D regions 116 of Zhao would be formed in these cavities, as S/D regions 150 are in Fig. 8 of Lim.  As a result, the top surface of the S/D regions 116 would be at the same level with the bottom of the gate 132 of Lim.  Hence, the first portion of the isolation structure 123 of Zhao would be between the first and second cavities.
Regarding claim 3, Zhao in view of Lim teaches all the limitations of the structure of claim 1 and further comprising: 
a third gate structure (the replacement gate 129 to the right of the right isolation structure 140 in Fig. 2R) on the first semiconductor body; and 
an interconnect structure (the interconnect structure connecting to the first gate is inherent in order for the device to function as intended) including a contact physically connected to the first gate structure, wherein the first gate structure is laterally positioned between the second gate structure and the third gate structure (as defined above).  
Regarding claim 8, Zhao in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the first semiconductor body includes a fourth cavity (right trench 124 in Fig. 2R of Zhao), and further comprising: 
a second isolation structure (the right isolation structure 140 in the right trench 124) including a second dielectric layer (insulating material 123 in the second trench 124) and a second sidewall spacer (spacers 114 adjacent the second trench 124), the second sidewall spacer having a first section (left spacer 114 on the left of the right isolation 140) and a second section (right spacer 114 on the right of the right isolation 140), the second dielectric layer including a first portion (lower portion of insulating material 123 inside the cavity and below the top surface of the fin 106) in the fourth cavity and a second portion (lower portion of insulating material 123 inside the cavity and above the top surface of the fin 106) between the first section and the second section of the second sidewall spacer.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lim, as applied to claim 3 above, and further in view of Tseng et al. (US 2017/0012000 A1).
Regarding claim 4, Zhao in view of Lim teaches all the limitations of the structure of claim 3 but does not teach wherein the second gate structure and the third gate structure are dummy gates that lack connections to the interconnect structure.  
Tseng teaches a finFET device where a plurality of gate structure are disposed over the plurality of fins (see Figs. 3-6 of Tseng).  The plurality of gate structures include two dummy gate structures (132/152) located at the ends of the fins in order to protect the fins.  These dummy gate structure are not electrically connected to other elements (see [0023] of Tseng).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dummy gate structures as according to Tseng, i.e. at the ends of the fins, in order to protect the fins (see [0023] of Tseng). 
As incorporated, the second and third gate structures can be re-identified as these dummy gate structures which do not have electrical connections.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lim, as applied to claim 1 above, and further in view of Ching et al. (US 2019/0067120 A1) (hereinafter referred to as Ching).
Regarding claim 10, Zhao in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the first sidewall spacer comprises a first material (material of the spacers 114 of Zhao), and the first dielectric layer comprises a second material (insulating material 123 of Zhao is silicon oxide, as stated in column 8 line 11 of Zhao) but does not teach that the second material having a different composition than the first material.  
Ching teaches a finFET (Fig. 5A of Ching) with a spacer (1002) on the sidewalls of the gate structure over a plurality of fins (504a-d).  The spacer is a low-k dielectric material made from Si, O and C (see [0067] of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a low-k dielectric material as the first material of Zhao in order to reduce capacitance coupling between the gate structures and other electrical elements.
As incorporated, the first material is SiOC, so it is different than the second material (which is silicon oxide).
Regarding claim 11, Zhao-Lim-Ching teaches all the limitations of the structure of claim 10 and also teaches wherein the first gate structure and the second gate structure each contain one or more metal gate materials, the first material is a low-k dielectric material (as combined in claim 10), and the second material is silicon dioxide (insulating material 123 of Zhao is silicon oxide, as stated in column 8 line 11 of Zhao).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822